Citation Nr: 0817498	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for residual injury of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a right distal clavicle 
resection.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The Board previously 
remanded this case in May 2006 and July 2007.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is productive of 
limitation of flexion to not less than 60 degrees, other 
motions within normal limits, and pain on certain motions; 
there is no evidence of ankylosis, and the pertinent 
neurological testing has not corroborated claimed chronic 
neuropathy or radiculopathy of the left lower extremity.

2.  During the period from October 1, 2002 through November 
6, 2007, the veteran's right shoulder disorder was productive 
of minimal limitation of anterior elevation and lateral 
abduction, without such findings as painful motion, 
functional loss due to pain, weakness, or excess 
fatigability.

3.  Medical evidence dating from November 7, 2007 indicates 
right shoulder flexion to 125 degrees, without such findings 
as painful motion, functional loss due to pain, weakness, or 
excess fatigability; however, there was pronounced limitation 
of right shoulder abduction, to only 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for residual injury of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5292 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for the period from October 1, 2002 through November 6, 2007 
for residuals of a right distal clavicle resection have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5201 and 5203 (2007).

2.  The criteria for a 30 percent evaluation for the period 
beginning on November 7, 2007 for residuals of a right distal 
clavicle resection have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Codes 5201 and 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January 2003, prior to the appealed June 2003 rating 
decision.  This letter addressed the matters on appeal as 
initial service connection claims, but later VCAA letters, 
from May 2006 and July 2007, addressed the pending higher 
initial evaluation claims.  Moreover, this case was most 
recently readjudicated in a December 2007 Supplemental 
Statement of this Case.  This course of adjudication is fully 
consistent with the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was first provided in the May 2006 VCAA letter.

Moreover, it is well to observe that service connection for 
both disorders has been established and that initial 
evaluations for those disorders have been assigned.  Thus, 
the veteran has been awarded the benefits sought, and his 
claims have been substantiated.  Id. at 490-91.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to service has been fulfilled.  Id.  Also, it is of 
controlling significance that after being awarded initial 
disability evaluations for both disorders, the veteran filed 
a Notice of Disagreement contesting the initial rating 
determinations.  The RO furnished the veteran a Statement of 
the Case addressing such evaluations, including notice of the 
criteria for higher evaluations for both disorders, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal and submitting 
additional medical evidence in support of his appeal.  See 
38 U.S.C.A. §§ 5103A, 5104(a), 7105.  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); but see Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (concerning specific notification duties in 
increased, rather than initial, evaluation cases).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  Where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.



III.  Lumbar spine

The veteran's initial claim was received in October 2002.  
During the pendency of this appeal, as of September 26, 2003, 
most of the criteria for evaluating spine disorders were 
substantially revised.  The exception to this is the code 
section concerning intervertebral disc syndrome, which was 
revised on September 23, 2002, prior to receipt of the claim.  
All criteria applicable during the pendency of this appeal 
are for consideration for the Board, although the current 
criteria are applicable only from the date they became 
effective.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002), in cases of residuals of vertebral 
fractures, a 60 percent evaluation was assigned for cases 
without cord involvement but with abnormal mobility requiring 
a neck brace (jury mast).  A 100 percent evaluation was 
warranted for cases with cord involvement, bedridden, or 
requiring long leg braces.  In other cases, evaluation in 
accordance with definite limited motion or muscle spasm was 
warranted, with 10 percent added for demonstrable deformity 
of a vertebral body.

As to other prior criteria, under Diagnostic Code 5292, a 
20 percent evaluation was warranted for moderate limitation 
of motion, while a 40 percent evaluation contemplated severe 
limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 
90 degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

In the present case, the RO granted service connection for 
residuals of an injury to the lumbar spine in the appealed 
June 2003 rating decision in view of in-service treatment for 
a compression fracture of L1 in 1983.  An initial 20 percent 
evaluation was assigned as of October 2002.

The RO based the initial 20 percent evaluation on the 
findings from an April 2003 VA general medical examination.  
During this examination, the veteran reported lower back pain 
that increased with standing.  The examination revealed 
tenderness at T8 through 12 in the paravertebral muscle area, 
as well at S1 in the bone.  The examination further revealed 
backward flexion to 30 degrees, left lateral flexion to 
35 degrees, right lateral flexion to 33 degrees, and forward 
flexion to 64 degrees.  X-rays revealed a mild chronic 
compression fracture at L1, with mild spondylosis at the 
thoracolumbar junction and no other focal abnormalities.  The 
examiner diagnosed an injury with fracture of L1 due to 
ejection from a crippled aircraft and low back pain due to 
the same ejection, with slight limitation of motion of the 
back.

In a June 2004 rating action, the RO increased the evaluation 
to 30 percent, effective from October 2002.  In the 
accompanying Statement of the Case, the RO cited to moderate 
limitation of motion of the lumbar spine with demonstrable 
deformity of a vertebral body from fracture as the basis for 
this grant.

The veteran subsequently underwent a private neurological 
consultation in February 2006, which revealed left thigh 
numbness that was noted to possibly represent ("may 
represent") either an upper lumbar radiculopathy or meralgia 
paresthetica.  An MRI was recommended, and an EMG from March 
2006 revealed a subtle decrease in the sensory nerve action 
potential amplitude of the lateral femoral cutaneous sensory 
nerve of the thigh, with no underlying evidence of a lumbar 
radiculopathy.  

Chiropractic treatment from March 2006 included a sensory 
examination, which revealed all dermatome testing to be 
within normal limits.  Pain was noted at the midline of the 
low back with "limited" flexion and extension.  The 
chiropractor described an MRI showing mild right-sided neural 
foraminal stenosis at L5-S1 due to mild discogenic disease; 
slight retrolisthesis of L2 on L3 with mild discogenic 
disease without significant stenosis; and mild loss of height 
on L1, without a discrete acute compression fracture seen.  
These findings, along with the examination results, were 
noted to be suggestive of abnormal motion and function in the 
lower back and pelvis "in addition to nerve interference."  

During his November 2007 VA orthopedic examination, the 
veteran reported low back pain shooting down to the rectal 
area.  While the examiner noted the veteran's report of being 
told that nerve conduction studies revealed numbness 
secondary to the back problem, the examiner also cited to the 
March 2006 EMG showing no lumbar radiculopathy.  The veteran 
noted that he "cannot do anything when he has pain."  The 
effect on work was described as "none," although the 
examiner further noted that the veteran had to lie down at 
the office when he had pain and that the pain made it hard 
for him to concentrate.

The examination revealed no tenderness, guarding, redness, 
heat, instability, weakness, abnormal movement, spasm, pain 
on motion against resistance, or pain on repeated movement.  
Range of motion studies revealed flexion to 60 degrees; 
extension to 30 degrees, with pain; bilateral lateral flexion 
to 40 degrees, with pain on the right; and bilateral lateral 
rotation to 35 degrees, with pain on the right.  Separately, 
a neurological examination revealed a sensory deficit to 
light touch on both feet and on the lateral half of the left 
thigh, with muscle strength 5/5 through out bilaterally, deep 
tendon reflexes symmetrical bilaterally, and planters 
downgoing.  X-rays revealed a mild compression fracture at L1 
that "could be old," with sequential degenerative changes 
at T12-L1 and anterior spur formation at L2-L3.  

A review of the aforementioned examination and treatment 
findings does not support an initial evaluation in excess of 
30 percent for the veteran's low back disorder.  First, in 
terms of intervertebral disc syndrome under Diagnostic Code 
5243, there is no suggestion of incapacitating episodes; 
rather, the veteran has reported only instances of lying down 
at the office when having pain.  As to limitation of motion 
and lumbosacral strain, the examination findings of 
limitation of flexion to not less than 60 degrees, other 
motions within normal limits, and pain on certain motions is 
consistent with a moderate rather than severe disability 
picture, thus not warranting a higher evaluation of 
40 percent under the now-deleted provisions of Diagnostic 
Codes 5292 and 5295.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  There is no 
suggestion of abnormal mobility requiring a neck brace, as 
would warrant a 60 percent evaluation under the now-deleted 
provisions of Diagnostic Code 5285.  Finally, there is no 
evidence of ankylosis of the spine or of limitation of 
flexion to 30 degrees, as would warrant a higher evaluation 
under the scheme for rating spine disabilities under 
Diagnostic Codes 5235-5242.  In short, there exists no 
schedular basis for a higher initial evaluation.

The matter of whether a separate evaluation is warranted for 
chronic neuropathy or radiculopathy of the left lower 
extremity is a closer question.  The veteran's private 
neurological consultation from February 2006 revealed left 
thigh numbness which was noted to possibly represent an upper 
lumbar radiculopathy or meralgia paresthetica, but an EMG 
from the following month attributed this symptomatology to a 
subtle decrease in the sensory nerve action potential 
amplitude of the lateral femoral cutaneous sensory nerve of 
the thigh, with no underlying evidence of a lumbar 
radiculopathy.  The November 2007 VA examination report 
contains no conflicting findings and reflects that the 
examiner reviewed the March 2006 EMG report.  As that EMG 
report is phrased in more definite terms than the February 
2006 neurological consultation report, the findings contained 
therein are of greater probative value; the preponderance of 
the evidence is accordingly against a finding of an 
associated objective neurological abnormality, such as left 
lower extremity neuropathy or radiculopathy, for which a 
separate evaluation is warranted under Diagnostic Code 5243.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship).  

In the present caser, the veteran has submitted no evidence 
showing that this disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 30 percent for residual injury of the lumbar 
spine, and the underlying claim on appeal is accordingly 
denied.  38 C.F.R. § 4.7.  At the same time, the criteria for 
a separate 10 percent evaluation for chronic neuropathy of 
the left lower extremity have been met; to that extent, the 
appeal is granted.

IV.  Right distal clavicle resection

As the veteran's April 2003 VA examination corroborates that 
he is right-handed, and this claim involves the right upper 
extremity, the applicable diagnostic criteria are those 
involving a dominant (major) joint.  38 C.F.R. § 4.69.  The 
code section presently utilized by the RO is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, but the Board will consider 
all potentially applicable code sections.

Under Diagnostic Code 5200, a 30 percent evaluation is 
assigned for favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head.  A 40 percent evaluation is 
warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  A 50 percent evaluation is in order in cases of 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level.  A 30 percent evaluation is in order for limitation of 
motion of the arm midway between the side and shoulder level.  
A 40 percent evaluation contemplates limitation of motion of 
the arm to 25 degrees from the side.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  A 20 percent evaluation is assigned in cases of 
malunion with moderate deformity; or recurrent dislocation of 
the humerus at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation is warranted in cases of malunion 
with marked deformity; or recurrent dislocation of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements.  A 50 percent evaluation 
is assigned in cases of fibrous union of the humerus.  A 
60 percent evaluation contemplates nonunion of the humerus 
(false flail joint).  An 80 percent evaluation is warranted 
for loss of the head of the humerus (flail shoulder).

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  A 10 percent evaluation is assigned in cases of 
malunion or nonunion without loose movement.  A 20 percent 
evaluation contemplates dislocation or nonunion with loose 
movement.  Alternatively, the disability may be rated on 
impairment of function of a contiguous joint.

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of 
the shoulder encompasses forward elevation (flexion) and 
abduction to 180 degrees, and internal and external rotation 
to 90 degrees.

In the present case, the RO granted service connection for 
residuals of a right distal clavicle resection in the 
appealed June 2003 rating decision in view of such surgery in 
October 1995, during service.  An initial 10 percent 
evaluation was assigned as of October 2002.

The RO based the initial 10 percent evaluation on the 
findings from an April 2003 VA general medical examination, 
during which the veteran described a "redeveloping" problem 
with the right shoulder in the last year.  Range of motion 
testing of the right shoulder revealed anterior elevation and 
lateral abduction to 145 degrees and external and internal 
rotation to 90 degrees.  X-rays of the right shoulder were 
unremarkable, except for slight widening of the right 
clavicle.  The examiner rendered a diagnostic of 
postoperative distal clavicle excision due to abnormal joint 
space at the right shoulder, with a tendency of recurrence at 
the preset time with limitation of motion.

During his November 7, 2007 VA orthopedic examination, the 
veteran reported 4/10 pain, precipitated inconsistently by 
throwing movements and after "working out."  This pain was 
noted to last a few second to up to two days.  He further 
reported that the shoulder was not swollen, hot, red, stiff, 
weak, unstable, lacking endurance, or productive of giving-
out, locking, or getting-tired.  He also denied any effect on 
work or use of devices.  The examination revealed no 
swelling, tenderness, guarding, redness, heat, instability, 
weakness, abnormal, movement, spasm, pain on motion 
(including against resistance and with repeated movement).  
Range of motion studies revealed flexion to 125 degrees, 
extension to 30 degrees, abduction to 45 degrees, adduction 
to 25 degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees.  X-rays revealed mild arthritic 
changes, with no fracture or dislocation.  The examiner 
rendered a diagnosis of right clavicle osteolysis with 
resection, with ongoing symptoms noted to be secondary "to 
this and degenerative arthritis."  The examiner further 
noted, however, that degenerative arthritis was unlikely to 
be secondary to past clavicular surgery.

In the present case, the Board finds no basis for a higher 
initial evaluation of 20 percent under Diagnostic Code 5203, 
as there is no indication on examination of dislocation or 
nonunion of the clavicle shown upon examination or x-rays.  
The Board also observes the absence of such symptoms as 
painful motion, functional loss due to pain, excess 
fatigability, and weakness, all contemplated under 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 204-07.  
Additionally, there is no indication of ankylosis of 
scapulohumeral articulation or of malunion or dislocation of 
the humerus, and further consideration under Diagnostic Codes 
5200 and 5202 is accordingly not warranted.

The Board has therefore focused on Diagnostic Code 5201, 
which addresses limitation of motion.  The findings from the 
April 2003 VA examination indicate only minimal limitation of 
anterior elevation and lateral abduction, to 145 degrees each 
and well above the shoulder level, and would not warrant a 
higher evaluation under this section.  However, the range of 
motion findings from the November 2007 VA examination were 
more pronounced.  While flexion was only slightly more 
limited, to 125 degrees, abduction was limited to 45 degrees 
out of a normal 180 degrees.  External and internal rotation 
were also significantly decreased upon examination.  

While the 125 degrees of right shoulder flexion represents 
movement of the arm above the shoulder level, the 45 degrees 
of abduction represents limitation motion of the arm midway 
between the side and shoulder level.  Moreover, the veteran's 
November 2007 VA examiner found such symptoms to be 
attributable to both the underlying service-connected 
disorder and arthritis, even though arthritis was not found 
to be attributable to the prior surgery.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

Diagnostic Code 5201 addresses limitation of motion focused 
on the range from the side to the shoulder level generally, 
without specific reference to either flexion or abduction as 
being the more pertinent measurement.  The Board fully 
acknowledges that the range of motion findings from the 
November 2007 examination are disparate, with the flexion 
findings not supporting an increased evaluation under 
Diagnostic Code 5201 and the abduction findings consistent 
with a 30 percent evaluation.  Nevertheless, in view of 
38 U.S.C.A. § 5107(b), the Board has resolved all doubt in 
favor of the veteran and has determined that a current 
evaluation of 30 percent is warranted for the right shoulder 
disorder, although this evaluation is warranted only as of 
the date of the VA examination on November 7, 2007 because of 
the absence of prior findings consistent with the examination 
results from that date.

Again, as the veteran has submitted no evidence showing that 
his service-connected right distal clavicle disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and as 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for residuals of a right distal 
clavicle resection prior to November 7, 2007, but a 
30 percent evaluation is warranted as of that date.  This 
disposition represents a denial for the period from October 
1, 2002 through November 6, 2007 and a partial grant for the 
period beginning on November 7, 2007.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for residual injury of the lumbar spine is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right distal clavicle resection for the period 
from October 1, 2002 through November 6, 2007 is denied.

Entitlement to a 30 percent evaluation for residuals of a 
right distal clavicle resection is granted for the period 
beginning on November 7, 2007, subject to the laws and 
regulations governing the payment of monetary benefits.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


